It is a great privilege for me to address this great institution for the first time on behalf of the Republic of Lithuania. I have come with the message that my country is deeply committed to the core values and principles of the United Nations. The responsibility to seek peace, protect human rights and work for the general welfare is our main goal, rooted in our difficult history. Lithuania suffered painful losses during the two World Wars. It experienced two brutal totalitarian regimes, Nazism and Stalinism. After regaining independence almost 30 years ago, we rebuilt our democratic State institutions, created an effective market economy and joined the world’s major political, economic and cultural organizations.
History is a great teacher. It teaches us not to repeat the mistakes of the past and it inspires us to move on to new heights. One month ago, we commemorated the eightieth anniversary of the infamous Molotov-Ribbentrop Pact. That criminal conspiracy led to the Second World War and the occupation of the three Baltic States. Every year on that same day we also celebrate a moment of great triumph. Thirty years ago, the people of Lithuania, Latvia and Estonia joined hands in a 650- kilometre- long Baltic Way, strongly condemning the Pact. That was an important step in our struggle for freedom, and we will never forget it.
Lithuania has always strongly supported and promoted multilateral cooperation. Effective, rule-based multilateralism upholds the world order and contributes to international peace and security. A determination to adhere to international law is often the last barrier separating our countries from unpredictable, and therefore dangerous, disorder. In this world of many uncertainties, we need multilateral mechanisms more than ever before.
Against this background, the Charter of the United Nations plays an exceptional role, as it commits all nations to working together towards a better world for all. We therefore fully support the steps taken by the Secretary-General to reform the United Nations in order to make the Organization more resilient and more capable of addressing difficult global challenges.
We need a stronger United Nations to respond more effectively to protracted conflicts and humanitarian crises in the Middle East, sub-Saharan Africa and other regions. We also need active engagement on the part of all States Members of the United Nations to eliminate and prevent large-scale crimes against humanity and to find long-term political solutions.
Unfortunately, in this world rife with crises, Europe is no longer an exception. The illegitimate use of force and serious violations of sovereignty, independence and territorial integrity have become part of everyday life in Europe. Russia, a permanent member of the Security Council, encouraged by the feeble international response to its 2008 aggression against Georgia, is attempting to further destabilize countries in its environs. Russia’s appalling military actions against Ukraine have been continuing for five years now.
Lithuania strongly condemns that prolonged violation of international law and urges the aggressor to respect the Charter, the Helsinki Final Act and its bilateral agreements with Ukraine. We will continue to support Georgian and Ukrainian independence, sovereignty and territorial integrity. We will never recognize the illegal annexation of Crimea or the occupation of Abkhazia and South Ossetia. We hold that the implementation of the Minsk agreements is an absolute precondition for normalizing relations with Russia.
Some political leaders are floating the idea of creating a new geopolitical space from the Atlantic Ocean to Vladivostok, drawing Russia in. It may sound interesting, but do we have common ground for it? Do we have shared values? The answer, unfortunately, is no. We have to remember the hard lessons of history. There was a time when left-leaning intellectuals welcomed Vladimir Lenin’s ascent to power during the Russian Revolution. There was a time when the independence-seeking Baltic States were being instructed not to rush so as not to harm Mikhail Gorbachev’s perestroika. Both times it all ended with innocent blood being shed.
As a matter of principle, we should not endorse unions in which some States become the subjects of history and others just objects. As of today, Russia has done nothing to inspire our confidence. Could this change? Yes, it could. We would be the first to welcome this turn of events, with a democratic Russia respecting international law and the sovereignty of other countries.
Today we need to realize that open disrespect for international law endangers global security. It is often accompanied by drastic violations of human rights and undermines our efforts to build prosperous societies. We know that there can be no peace or security without responsibility. We have repeatedly seen that impunity breeds fresh violence. Those who have committed crimes against humanity must know that they will not go unpunished.
Lithuania is one of the countries that are still waiting for justice. During the brutal events of January 1991, Soviet military tanks attacked peaceful protesters in newly independent Lithuania. Fourteen civilians were killed and more than 800 injured. Twenty-eight years later, the Lithuanian court convicted 67 former Soviet officers and military personnel for war crimes and crimes against humanity. However, Russia continues to shield the perpetrators from justice and has even initiated criminal proceedings against the Lithuanian judges and prosecutors who investigated the case. We see this as impermissible interference in a sovereign State’s delivery of justice.
Knowing the true significance of justice, we will continue working to ensure the universality and indivisibility of human rights. Lithuania’s key priorities as a candidate for the Human Rights Council for the period from 2022 to 2024 will be women’s and children’s rights, as well as the protection of freedom of expression. We hold that every nation, small or large, has a right and a duty to strive for a better world for all. During Lithuania’s presidency of the Security Council in 2015, we reinforced our commitments regarding the use of small arms and light weapons as well as the protection of journalists in zones of conflict. Responding to violations of international law, we kept the Council’s attention on the ongoing aggression against Ukraine.
Lithuania will continue its active participation in United Nations peacekeeping operations as well as its contribution to military training and humanitarian actions in Mali, the Central African Republic and Somalia. We actively support all efforts to strengthen United Nations peacekeeping forces, including Action for Peacekeeping and the Secretary-General’s initiative to fight sexual exploitation in military conflicts. Recognizing the irreplaceable role played by women in building and maintaining peace, we will work to expand women’s engagement in peacekeeping operations.
Our common efforts to seek security and justice create the preconditions for fighting poverty, income inequality, social exclusion and the climate crisis. Only lasting stability across societies and nations as well as greater democratic inclusion of all citizens will ensure the achievement of the Sustainable Development Goals. That is why I launched the idea of a welfare State in Lithuania as a strategic concept for the next five years of my presidency. That initiative is built on the core principles of the 2030 Agenda for Sustainable Development and its Sustainable Development Goals. The most difficult challenge is to translate it into reality. Only specific and streamlined action can bring us closer to success.
At the international level, I call on everyone to identify the greatest threats to the 17 Sustainable Development Goals and to come up with adequate solutions. In Lithuania’s view, violations of a rules-based global order, the transformation of cyberspace into a new arena for an arms race and disrespect for international environmental and nuclear safety standards, as well as neglect of climate change, should be considered the most serious risks.
Our commitment to the Paris Agreement on Climate Change remains critical to Lithuania’s long-term strategy. Our climate change mitigation policy is based on the sustainable use of renewables and increased energy efficiency.
Along with developing wind and solar energy, we are also determined to switch from fossil fuels to biomass in the heating sector. In only five years, Lithuania has built an effective network of small biomass boilers, demonstrating that cities and towns can easily transform their district heating, and that the local energy potential can be exploited in a sustainable way and green jobs rapidly created. We presented the sustainable heating initiative, supported by a number of countries, at the Climate Action Summit 2019 and we are ready to share our experience with all interested parties.
In the upcoming United Nations discussions on environmental issues, we will speak in favour of enhancing climate and security elements. We speak out loudly against the threats and negative environmental effects posed by chemical weapons dumped at sea. Technological development makes it possible to reach the seabed more easily, and that entails new risks. Lithuania will not remain silent and for the fourth time will submit a draft resolution aimed at assessing those risks. We hope that our efforts will encourage the international community to become more engaged in creating a safer, cleaner and more sustainable environment both on land and at sea.
We build a better future only by acting together. Our shared spirit of humanity commits us to treating each other with integrity and to treasuring and protecting our planet. I believe that inventiveness and international collaboration will enable us to turn the emerging challenges into new opportunities and to contribute to universal prosperity.
I would like to conclude my address by quoting former Secretary-General Kofi Annan. “We will not enjoy development without security, or security without development; ... we will not enjoy either without universal respect for human rights.”
